Citation Nr: 1110585	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint arthritis.

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of service connection for depression, hypertension, and a urinary disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Veteran served on active duty from April 1969 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), which granted service connection for hemorrhoids and for erectile dysfunction, each of which has been assigned a noncompensable evaluation effective September 27, 2004.  The issue of service connection for multiple joint arthritis was denied.  The Veteran timely appealed the assigned ratings and the denial of service connection.

The Veteran was granted a 100 percent rating for his service-connected post-traumatic stress disorder by rating decision in November 2007, effective May 16, 2006.

Although a personal hearing was scheduled for the Veteran on June 12, 2008 before a Veteran's Law Judge in Washington, D.C., based on the Veteran's April 2007 request, the Veteran withdrew his request for a personal hearing in a statement received by VA in May 2008.  See 38 C.F.R. § 20.702(e) (2010).

The issues of entitlement to service connection for multiple joint arthritis and entitlement to an initial compensable rating for service-connected hemorrhoids are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial compensable evaluation for his service-connected erectile dysfunction; and he has otherwise been assisted in the development of his claim.

2.  The Veteran does not have a deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letter were sent to the Veteran in January and November 2005, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for an erectile dysfunction in July 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the letters.  
The Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in 2006.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claim

The Veteran was granted service connection for an erectile dysfunction by rating decision in July 2006 and assigned a noncompensable rating effective from September 27, 2004.  The Veteran timely appealed the assigned rating.

The Veteran contends that the service-connected disability at issue is more severely disabling than is reflected by the currently assigned rating.  Because the erectile dysfunction is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an initial compensable ratings for an erectile dysfunction will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran is seeking a compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated as noncompensably disabling under Diagnostic Code 7522.  He essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.

There is no diagnostic code which deals with erectile dysfunction exclusively.  Diagnostic Code 7522 is deemed by the Board to be the most appropriate primarily because it is the only diagnostic code which includes loss of erectile power among its criteria.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The July 2006 rating decision granted entitlement to special monthly compensation based on loss of use of a creative organ under 38 U.S.C. § 1114(k) (West 2002), effective September 27, 2004.

However, to obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, although the Veteran has some loss of erectile power, he used Levitra and was able to have occasional intercourse.  Moreover, the rating criteria also require deformity of the penis to warrant a compensable evaluation.  Separate VA genitourinary examinations in July and August 2006 did not reveal any deformity of the penis.  Accordingly, the criteria for a compensable evaluation for erectile dysfunction have not been met.

Because there is no evidence of penile deformity during the appeal period, the Board concludes that staged ratings under Fenderson are not for application in this case.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his erectile problem, which affects his ability to have intercourse.  While his complaints are competent evidence, they have been considered in evaluating the disability at issue; however, VA evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

There is no evidence that the Veteran's erectile dysfunction causes "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for an erectile dysfunction pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for an erectile dysfunction is denied.  


REMAND

The evidence on file does not include an entrance or separation medical evaluation for the Veteran's period of service, although there is an August 1973 medical history report.

Although the Veteran complained in June 2001 of multiple joint problems for many years, and there is post-service medical evidence of joint disability, including arthritis, there is no nexus opinion on file on whether the Veteran currently has multiple joint arthritis due to service.

With respect to the issue of entitlement to an initial compensable evaluation for hemorrhoids, the most recent evaluation was in August 2006, which is over four years ago, and it is unclear from the evidence of record whether the Veteran's disability involves occasional involuntary bowel movements, necessitating the wearing of a pad, which would warrant a 30 percent rating under Diagnostic Code 7332 for impairment of sphincter control.  Although he said on examination in August 2006 that he had daily leakage requiring a pad, rectal examination revealed a positive tone.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issue of service connection for multiple joint arthritis.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for joint arthritis or hemorrhoids since October 2007, which is the most recent medical evidence on file.  The Veteran will specifically be requested to provide evidence relevant to his need to wear a pad to protect against leakage.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will attempt to obtain, and associate with the claims file, the entrance and separation medical evaluation reports for the Veteran's period of service.  If one or both of these reports are unavailable, a written record of the attempts made to obtain them will be added to the claims file.

3.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any current multiple joint arthritis.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has multiple joint arthritis that was caused or aggravated beyond normal progression by service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the nature and severity of his service-connected hemorrhoids.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the severity of the Veteran's gastrointestinal disability, to include whether the Veteran has occasional involuntary bowel movements, necessitating the wearing of a pad.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for one or both of the aforementioned examinations, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for multiple joint arthritis and for an initial compensable evaluation for hemorrhoids.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claims as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


